Filed 3/13/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                   2019 ND 61


In the Interest of C.H., a Child

State of North Dakota,                              Petitioner and Appellee

       v.

C.H., Child; A.H., Mother; and
Jennifer Restemayer, Guardian ad Litem,                       Respondents

      and

M.H., Father,                                     Respondent and Appellant


                                   No. 20190018


In the Interest of J.H., a Child

State of North Dakota,                              Petitioner and Appellee

       v.

J.H., Child; A.H., Mother; and
Jennifer Restemayer, Guardian ad Litem,
Respondents

      and

M.H., Father,                                     Respondent and Appellant


                                   No. 20190019
In the Interest of K.H., a Child

State of North Dakota,                                      Petitioner and Appellee

       v.

K.H., Child; A.H., Mother; and
Jennifer Restemayer, Guardian ad Litem,                                Respondents

     and

M.H., Father,                                            Respondent and Appellant


                                   No. 20190020


In the Interest of S.H., a Child

State of North Dakota,                                      Petitioner and Appellee

       v.

S.H., Child; A.H., Mother; and
Jennifer Restemayer, Guardian ad Litem,                                Respondents

     and

M.H., Father,                                            Respondent and Appellant


                                   No. 20190021


      Appeal from the Juvenile Court of Cass County, East Central Judicial District,
the Honorable Scott A. Griffeth, Judicial Referee.

       AFFIRMED.

       Per Curiam.


                                          2
      Constance L. Cleveland, Assistant State’s Attorney, Fargo, ND, for petitioner
and appellee; submitted on brief.

      Daniel E. Gast, Fargo, ND, for respondent and appellant M.H., Father;
submitted on brief.




                                        3
                       Interest of C.H., J.H., K.H., and S.H.
                             Nos. 20190018-20190021


       Per Curiam.
[¶1]   M.H. appeals from a juvenile court judgment terminating his parental rights to
his four children. On appeal, M.H. argues the juvenile court erred by finding the
children to be deprived and that the causes of the deprivation were likely to continue,
causing harm to the children. The juvenile court terminated parental rights based on
several findings, including finding the children were subjected to aggravated
circumstances under N.D.C.C. § 27-20-02(3)(b) and (h), due to M.H.’s failure to
address substance abuse issues and the children’s exposure to methamphetamine. We
conclude the juvenile court’s finding of aggravated circumstances is supported by
clear and convincing evidence, is not clearly erroneous, and supports the termination
of M.H.’s parental rights. See Interest of D.M.W., 2019 ND 8, ¶ 1, 921 N.W.2d 426
(exposure to aggravated circumstances is an adequate ground for termination of
parental rights). We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7).
[¶2]   Gerald W. VandeWalle, C.J.
       Jon J. Jensen
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte




                                          1